J-S89007-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

AKREEM DICKS,

                            Appellant                  No. 602 EDA 2016


           Appeal from the Judgment of Sentence January 15, 2016
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0006898-2015


BEFORE: SHOGAN, MOULTON, and FITZGERALD,* JJ.

MEMORANDUM BY SHOGAN, J.:                          FILED JANUARY 11, 2017

       Appellant, Akreem Dicks, appeals from the judgment of sentence

entered following his conviction of burglary, criminal trespass, criminal

mischief, and criminal attempt. We affirm.

       The following is the trial court’s summary of the facts of this case:

            King Paramore2 testified that on June 18, 2015, he went to
       2447 N. 15th Street in Philadelphia, where he owns a residential
       property. At about 7-8 PM, he observed that the metal bars had
       been pried away from the frame of the back door, and the wood
       was splintered. The bars were pried away as if by a crowbar.
       Paramore then secured the interior and exterior doors with
       plywood.
              2
                 Mr. Paramore is a Temple University Police
              Detective, but he was testifying in his private
              capacity as owner of the subject property.
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S89007-16



           He had last been to the property the previous day and the
      door was not in the condition he observed on the 18 th. The
      property was habitable the day prior to the break-in.

            Paramore left the premises after securing the damaged
      door, returning about one-half hour later. Paramore entered the
      property through the front door and while inside he heard what
      sounded like someone kicking the kitchen door. He ran to the
      rear [of] the property where he observed [Appellant] inside the
      summer shed kitchen area, kicking at the inner kitchen door.
      Paramore drew his off-duty weapon and identified himself as an
      off-duty officer, then called police. There was a crowbar in the
      shed kitchen [where] [Appellant] was found.

           Missing from the property were a digital recorder, clothes,
      sneakers, and some jewelry. A small flat screen television had
      been moved and was beside the door. Pipes had also been
      removed from the basement.

             The following    day Paramore returned to inspect the
      property and shore     up the damaged door. Inside a fenced-in
      area on the steps to   [the] shed kitchen, Paramore found a wallet
      with [Appellant’s]     Pennsylvania driver’s license and other
      identification.

            The damage to the property cost a couple of hundred
      dollars to repair. The items taken were valued at $500.

Trial Court Opinion, 6/7/16, at 2-3 (internal citations omitted).

      The trial court summarized the procedural history of this case as

follows:

            On November 6, 2015, [Appellant] proceeded to trial
      before this [c]ourt, sitting without a jury. [Appellant] was
      convicted of Burglary as a felony of the first degree (18 Pa.C.S.
      § 3502(A)(1)), Criminal Trespass as a felony of the second
      degree (18 Pa.C.S. § 3503(A)(1)), Criminal Mischief as a
      misdemeanor of the third degree (18 Pa.C.S. § 3304(A)(2)), and
      Criminal Attempt (Theft) as a felony of the first degree (18
      Pa.C.S. § 901(A)).


                                      -2-
J-S89007-16


            On January 15, 2016, [Appellant] was sentenced [to]
      concurrent terms of 2-4 years [of] incarceration, followed by
      consecutive terms of two years [of] probation, on the Burglary,
      Criminal Trespass and Criminal Attempt convictions. No further
      penalty was imposed on the Criminal Mischief conviction.

            A timely Notice of Appeal was filed on February 16, 2016.1
            1
                Monday, February 15, 2016, was a [c]ourt holiday.

             On February 17, 2016, the [c]ourt entered an order
      directing the filing of a Statement of Errors Complained of on
      Appeal, pursuant to Pa.R.A.P. 1925(b), within 21 days.

            On March 2, 2016, [Appellant] filed a Statement of Errors,
      along with a Request for Extension of Time to File a
      Supplemental Statement of Matters Upon Receipt of All Notes of
      Testimony.

            On March 8, 2016, the [c]ourt denied the Request for
      Extension, without prejudice to seek leave to file an amended
      statement of errors upon receipt of the notes of testimony.

            The trial and sentencing notes of testimony became
      available on or before May 11, 2016. As of this date, [Appellant]
      has not sought leave to file an amended statement of errors.

Trial Court Opinion, 6/7/16, at 1-2.

      Appellant presents the following issue for our review:

      Was not the evidence insufficient to support the offense of
      burglary where there was no entry into the house and no intent
      to commit a crime inside the building?

Appellant’s Brief at 2.

      Appellant argues that there was insufficient evidence establishing that

he entered or attempted to enter the house as opposed to the shed.

Appellant’s Brief at 8. Appellant posits that his presence in the shed could

have been as a result of his attempt to avoid the elements. Id. Appellant

                                       -3-
J-S89007-16


further maintains that “though there was evidence of someone doing

damage to both the shed and the house the day before, and stealing

property from within the house, nothing connects [A]ppellant to that prior

burglary.” Id. Appellant also asserts that the evidence did not demonstrate

that he had the requisite intent to commit a crime inside the building. Id. at

7.

     The standard for evaluating sufficiency claims is as follows:

            The standard we apply in reviewing the sufficiency of the
     evidence is whether viewing all the evidence admitted at trial in
     the light most favorable to the verdict winner, there is sufficient
     evidence to enable the fact-finder to find every element of the
     crime beyond a reasonable doubt. In applying the above test,
     we may not weigh the evidence and substitute our judgment for
     the fact-finder[’s]. In addition, we note that the facts and
     circumstances established by the Commonwealth need not
     preclude every possibility of innocence. Any doubts regarding a
     defendant’s guilt may be resolved by the fact-finder unless the
     evidence is so weak and inconclusive that as a matter of law no
     probability of fact may be drawn from the combined
     circumstances. The Commonwealth may sustain its burden of
     proving every element of the crime beyond a reasonable doubt
     by means of wholly circumstantial evidence.          Moreover, in
     applying the above test, the entire record must be evaluated and
     all evidence actually received must be considered. Finally, the
     finder of fact while passing upon the credibility of witnesses and
     the weight of the evidence produced, is free to believe all, part
     or none of the evidence.

Commonwealth v. Estepp, 17 A.3d 939, 943-944 (Pa. Super. 2011).

     “A person commits the offense of burglary if, with the intent to commit

a crime therein, the person . . . enters a building or occupied structure, or

separately secured or occupied portion thereof that is adapted for overnight

accommodations in which at the time of the offense any person is present.”

                                    -4-
J-S89007-16


18 Pa.C.S. § 3502(a)(1).     “Intent may be proved by direct evidence or

inferred from circumstantial evidence.” Commonwealth v. Galindes, 786
A.2d 1004, 1009 (Pa. Super. 2001).

     The trial court provided the following analysis in addressing Appellant’s

claims:

           [Appellant] alleges that his conviction was erroneous
     because the evidence did not demonstrate either that he entered
     the property or that he has the requisite intent to commit a
     crime therein.

           The first aspect of this allegation of error is frivolous. The
     complainant was clear that he found [Appellant] in the summer
     shed kitchen of the house, kicking at the locked door that
     connected that room to the kitchen proper. The shed kitchen is
     part of the house. That shed kitchen portion of the house had a
     rear door, opening into a fenced in area, which was also
     damaged, which the complainant returned to “shore up” the next
     day.

            As to the second allegation of error, that the evidence was
     insufficient to demonstrate intent to commit a crime, we found
     ample circumstantial evidence of such intent. The law is clear
     that “specific intent as to the crime of burglary may be inferred
     from the circumstances surrounding entry of the accused.”

                                    ***

           Here, the evidence demonstrating that [Appellant] entered
     the property with intent to commit a crime included entry
     through a rear door, by force, with a tool to effect such entry
     (the crowbar), and attempting by force, to break through a
     second door.

          Additionally, although mere gild on the lily of the above
     amply demonstrated entry with intent to commit a crime, there
     was circumstantial evidence of actual and attempted theft. . . .
     [T]he complainant found the metal bars had been pried away
     from the frame of the back door, as if with a crowbar, and the
     wood was splintered. There had been no such damage the

                                     -5-
J-S89007-16


      previous day. [The complainant] secured the doors, and left,
      returning about one-half hour later, where he found [Appellant]
      inside the back door, in the shed kitchen, kicking at the door into
      the kitchen proper, with a crowbar nearby. Items, including
      pipes from the basement, were missing from the house, while a
      TV was by the door.

            From all this evidence, particularly the extremely short
      time span between the resealing of the house and [Appellant’s]
      presence inside the re-broken rear door, attempting to get into
      the kitchen, it was reasonable to conclude [Appellant] had
      returned for further booty, including the TV he had left by the
      door.

Trial Court Opinion, 6/7/16, at 4-6 (internal citations omitted).

      We agree.    Mr. Paramore, in describing the dwelling, explained that

the shed kitchen is part of the house.      N.T., 11/6/15, at 21.    The door

separating the summer shed kitchen and the kitchen proper simply

happened to be locked, and as a result, hampered Appellant’s further ingress

to the remainder of the house. Because Appellant was found in the summer

shed kitchen, which is part of the house, we agree with the trial court’s

conclusion that there was sufficient evidence to establish that Appellant

made entry into the building.

      Furthermore, the evidence, both direct and circumstantial, establishes

that Appellant had the intent to commit a crime within the building.

Appellant forcefully broke into the structure. Such evidence establishes that

Appellant had a criminal purpose for being in the building. Commonwealth

v. Alston, 651 A.2d 1092, 1095 (Pa. 1994) (“Once [an a]ppellant has

entered the private residence by criminal means we can infer that [the


                                     -6-
J-S89007-16


a]ppellant intended a criminal purpose based upon the totality of the

circumstances.”).    Moreover, a determination that an individual entered a

building with a criminal purpose is sufficient to establish a conviction of

burglary. Id. (explaining that “in order to secure a conviction for burglary,

the Commonwealth is not required to allege or prove what particular crime

Appellant intended to commit after his forcible entry into the private

residence.”).

      Additionally, the evidence establishes that several items, including

pipes, a digital recorder, clothes, sneakers, and jewelry were missing from

the building after Appellant’s unlawful entry.    Moreover, the television had

been moved close to the door, supporting the inference that Appellant had

previously placed it there for retrieval upon his return. Thus, the combined

circumstances support the conclusion that Appellant indeed committed a

crime within the structure, and had made entry with the intent to do so.

Accordingly,    we   conclude   there   was   sufficient   evidence   to   support

Appellant’s conviction of burglary.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/11/2017

                                        -7-